DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant argues that Ruhm fails to explicitly disclose indicating if a range of a depth image was compressed. Examiner respectfully disagrees. Ruhm teaches, in paragraph 182, that the texture images and depth images are encoded using a 2D conventional video encoder, such as a high efficiency video coding (HEVC) encoder. Ruhm further teaches, in paragraph 175, that depth data ranging across (video 0 1712, video 1-3 1714A-1715C) of the base view 1701 and the additional views 1704 are reconstructed by view generation logic 1718 on the client (e.g., client 1630 as in FIG. 16). Therefore, Ruhm discloses indicating if a range of a depth image was compressed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-16, 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ruhm et al. (U.S. Patent Publication No. 20200045290) hereinafter referred to as Ruhm.

Regarding Claim 1, Ruhm discloses a method programmed in a non-transitory memory of a device comprising:
determining whether content comprises video point cloud type or multi-view type (e.g. decompression unit 1609 can decode compressed point cloud data and provide the decompressed point cloud data to a viewpoint interpolation unit 1611. The interpolated viewpoint data can be used to generate bitmap data 1613; paragraph 172);
encoding the content determined to be the video point cloud type into a bitstream using video point cloud coding (e.g. fig. 9 depicts compressing input point cloud frame 1906 by compressed bitstream 1916); and
encoding the content determined to be the multi-view type into the bitstream using multiview coding (e.g. in a particular example in which there are n viewpoints, such as the n=24 viewpoints illustrated in FIG. 23, a system is to generate n coded pictures; paragraph 206).

Regarding Claim 2, Ruhm discloses the method of claim 1 further comprising indicating if an occupancy map is embedded in a geometry stream (e.g. the patch packing unit 1809 outputs packed patch data to the geometry image generator 1808, a texture image generator 1810, an attribute image generator 1811, and an occupancy map compressor 1812; paragraph 177).

Regarding Claim 4, Ruhm discloses the method of claim 1 further comprising converting an atlas of the content to a display (e.g. a system provides for selective patch packing based on projection direction to reduce the amount of decoding required by a client to generate a particular viewpoint; paragraph 203. See also fig. 15).

Regarding Claim 5, Ruhm discloses the method of claim 4 wherein converting the atlas of the content to the display utilizes a plurality of matrices (e.g. a system provides for .

Regarding Claim 6, Ruhm discloses the method of claim 5 wherein the plurality of matrices include:
an atlas to patch matrix, a patch to screen matrix, a screen to normalized device coordinate matrix, a normalized device coordinate to camera matrix and a camera to world matrix (e.g. a system provides for selective patch packing based on projection direction to reduce the amount of decoding required by a client to generate a particular viewpoint; paragraph 203).

Regarding Claim 7, Ruhm discloses the method of claim 4 wherein converting the atlas of the content to a display includes selecting a patch from the atlas (e.g. a system provides for selective patch packing based on projection direction to reduce the amount of decoding required by a client to generate a particular viewpoint; paragraph 203).

Regarding Claim 8, Ruhm discloses an apparatus comprising:
a non-transitory memory for storing an application (e.g. memory device 120 of fig. 1), the application for:
determining whether content comprises video point cloud type or multi-view type (e.g. decompression unit 1609 can decode compressed point cloud data and provide the decompressed point cloud data to a viewpoint interpolation unit 1611. The interpolated viewpoint data can be used to generate bitmap data 1613; paragraph 172);
encoding the content determined to be the video point cloud type into a bitstream using video point cloud coding (e.g. fig. 9 depicts compressing input point cloud frame 1906 by compressed bitstream 1916); and
encoding the content determined to be the multi-view type into the bitstream using multi-view coding (e.g. in a particular example in which there are n viewpoints, such as the n=24 viewpoints illustrated in FIG. 23, a system is to generate n coded pictures; paragraph 206); and
a processor coupled to the memory, the processor configured for processing the application (e.g. processor 102 of fig. 1 is coupled to memory device 120 of fig. 1).

Regarding Claim 9, claim 9 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 11, claim 11 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 12, claim 12 is rejected for the same reasons set forth in the rejection of claim 5.

Regarding Claim 13, claim 13 is rejected for the same reasons set forth in the rejection of claim 6.

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 7.

Regarding Claim 15, Ruhm discloses a system comprising:
one or more cameras for acquiring three dimensional content (e.g. one or more server 1620 devices can include inputs from one or more optical cameras 1601 having depth sensors 1602. Parallel compute 1604 resources can decompose the video and depth data into ; and
an encoder for encoding the three dimensional content by (e.g. graphics processor 300 includes a video codec engine 306 to encode, decode, or transcode media to, from, or between one or more media encoding formats; paragraph 65):
determining whether content comprises video point cloud type or multi-view type (e.g. decompression unit 1609 can decode compressed point cloud data and provide the decompressed point cloud data to a viewpoint interpolation unit 1611. The interpolated viewpoint data can be used to generate bitmap data 1613; paragraph 172);
encoding the content determined to be the video point cloud type into a bitstream using video point cloud coding (e.g. fig. 9 depicts compressing input point cloud frame 1906 by compressed bitstream 1916); and
encoding the content determined to be the multi-view type into the bitstream using multi-view coding (e.g. in a particular example in which there are n viewpoints, such as the n=24 viewpoints illustrated in FIG. 23, a system is to generate n coded pictures; paragraph 206).

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 5.



Regarding Claim 21, claim 21 is rejected for the same reasons set forth in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423